Citation Nr: 0413308	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-12 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for residuals of a left 
eye injury.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for an anxiety 
disorder.

6.  Entitlement to service connection for urethritis.

7.  Entitlement to service connection for erectile 
dysfunction.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to April 1973.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas.  A hearing before a VA hearing officer 
was held at the RO in July 2002.  The veteran cancelled a 
Travel Board hearing scheduled in February 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply to the instant petitions to reopen claims of 
entitlement to service connection for bilateral hearing 
loss.]  

Well-groundedness is not an issue as these matters have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the May 2001 rating decision as well as 
in a July 2002 statement of the case (SOC).  A February 2001 
letter (prior to the rating decision appealed), in addition 
to informing the veteran of the VCAA, informed him of 
requirements for a establishing a claim for service 
connection well as of his and VA's respective claims 
development responsibilities.  A July 2003 letter again 
informed the veteran of pertinent VCAA mandates as to service 
connection claims as well as of his and VA's respective 
claims development responsibilities.  The letter also 
informed him as to what evidence VA had received concerning 
his claims.

While the February 2001 letter advised the veteran to respond 
in 60 days and the July 2003 letter advised him he had 30 
days to respond, both went on to inform him that evidence 
submitted within a year would be considered.  Everything 
submitted by the veteran to date (specifically, private 
medical records dated in 2001) has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § __), the Board may 
proceed with consideration of the appeal.  

Also as to notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language of the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the 
February 2001 and July 2003 letters advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefit sought and that it 
was his responsibility to send the evidence that was needed 
as soon as possible.  In these circumstances, advising him to 
submit everything he has pertinent to the claims would serve 
no useful purpose.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," an undated letter to the 
veteran from the VA Central Texas Veterans Health Care System 
informed him that, in pertinent part, "[o]ur records 
indicate that you were seen as an outpatient/inpatient at one 
of the following facilities...."  The VA treatment records 
alluded to are not associated with the veteran's claims 
folder.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's complete treatment records 
from the VA Central Texas Health Care 
System.  All attempts to obtain such 
records should be documented in the 
claims folder.  If such records are 
unavailable because they have been 
destroyed or irretrievably lost, it 
should be so certified.

2.  The RO should review any additional 
records received, arrange for any further 
development suggested by such records, 
then re-adjudicate the claims.  If any 
claim remains denied, the RO should issue 
an appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


